               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
 

    DERRICK KEATON,

                    Petitioner,
              v.                         Case No. 16-14186
                                         Hon. Terrence G. Berg
    SHAWN BREWER,

                    Respondent.

      OPINION AND ORDER GRANTING RESPONDENT’S
      MOTION FOR DISMISSAL (Dkt. 10), AND DENYING
            CERTIFICATE OF APPEALABILITY
     Petitioner Derrick Keaton has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Dkt. 1. Petitioner is in the

custody of the Michigan Department of Corrections pursuant to

convictions for first-degree felony murder, breaking and entering

with intent to commit larceny, and felony firearm. Id. at PageID.1.

He raises three claims for relief. Respondent moves for dismissal on

the ground that the petition is untimely. Dkt. 10. For the reasons

stated below, the Court grants Respondent’s motion, dismisses the

petition with prejudice, and denies a certificate of appealability.

     I.   Background

     Petitioner was convicted by a Wayne County jury of felony
murder, MICH. COMP. LAWS § 750.316, breaking and entering an
occupied dwelling, MICH. COMP. LAWS § 750.110, and felony firearm,

MICH. COMP. LAWS § 750.227b. On March 30, 1993, he was

sentenced to life imprisonment for the felony-murder conviction,

five to fifteen years for the breaking and entering conviction, and

two years for the felony-firearm conviction.

    Petitioner filed an appeal of right in the Michigan Court of

Appeals. The Michigan Court of Appeals found the breaking and
entering conviction violated due process because it served as the

predicate offense for felony-murder. That court vacated the

breaking and entering conviction but affirmed Petitioner’s other
convictions. People v Keaton, No. 164904 (Mich. Ct. App. Sept. 22,

1995). The Michigan Supreme Court denied Petitioner’s application

for leave to appeal. People v. Keaton, No. 104706, 452 Mich. 864
(Mich. June 28, 1996).

    On December 6, 2013, Petitioner filed a motion for relief from

judgment in the trial court. He raised two claims: (i) newly-

discovered evidence from a prosecution witness recanting his trial

testimony made a different result probable on retrial; and (ii) the

jury was given an improper verdict form. The trial court denied the

motion. See 5/7/14 Opinion, Dkt. 11-5, PageID.228. The Michigan

Court of Appeals denied leave to appeal. People v. Keaton, No.

324526 (Mich. Ct. App. Dec. 29, 2014). The Michigan Supreme



                                 2
 
Court also denied leave to appeal. People v. Keaton, No. 151064, 498

Mich. 919 (Mich. Nov. 24, 2015).

    Petitioner filed the pending habeas petition on November 23,

2016.

    II.   Discussion

    Respondent argues that the petition is barred by the one-year

statute of limitations. A prisoner must file a federal habeas corpus

petition within one year of the “date on which the judgment became

final by the conclusion of direct review or the expiration of the time

for seeking such review . . . or the date on which the factual
predicate of the claim or claims presented could have been

discovered through the exercise of due diligence.”        28 U.S.C. §

2244(d)(1)(A) & (D). The one-year limitation period begins at the
deadline for filing a petition for a writ of certiorari to the United

States Supreme Court. Bronaugh v. Ohio, 235 F.3d 280, 283 (6th

Cir. 2000). In addition, the time during which a prisoner seeks

state-court collateral review of a conviction does not count toward

the limitation period. 28 U.S.C. § 2244(d)(2); Ege v. Yukins, 485

F.3d 364, 371–72 (6th Cir. 2007). A properly filed application for
state post-conviction relief, tolls the limitation period, but does not

refresh the limitation period. Vroman v. Brigano, 346 F.3d 598, 602

(6th Cir. 2003).



                                   3
 
    Petitioner appealed his conviction first to the Michigan Court of

Appeals, and then to the Michigan Supreme Court. The Michigan

Supreme Court denied his application for leave to appeal on June

28, 1996. Petitioner had ninety days from that date to file a petition

for writ of certiorari with the United States Supreme Court, which

he did not do. His conviction became final on September 27, 1996,

when the time period for seeking certiorari expired. Bronaugh, 235

F.3d at 283 (one-year statute of limitations does not begin to run

until the time for filing a petition for a writ of certiorari for direct

review in the United States Supreme Court has expired). The last
day on which a petitioner can file a petition for a writ of certiorari

in the United States Supreme Court is not counted toward the one-

year limitations period. Id. at 285. Accordingly, the limitations
period commenced on September 27, 1996, and continued to run

uninterrupted until it expired one year later.

    Petitioner’s motion for relief from judgment did not toll the

limitations period. The motion for relief from judgment was filed on

December 6, 2013, approximately sixteen years after the

limitations period already expired. Vroman, 346 F.3d at 602 (6th
Cir. 2003) (holding that the filing of a motion for collateral review

in state court serves to “pause” the clock, not restart it).

    The one-year limitations period 28 U.S.C. §2244(d)(1) is not a
jurisdictional bar and is therefore subject to equitable tolling where

                                   4
 
a habeas petitioner “shows (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.” Holland v. Florida, 560 U.S.

631, 649 (2010) (internal quotation marks omitted). Petitioner does

not assert a basis for equitable tolling and the Court sees none. His

years-long delay in filing a habeas corpus petition contradicts a

finding that he pursued his rights diligently. Petitioner also fails

to allege or demonstrate that some extraordinary circumstance

prevented the timely filing of a habeas petition.

    Finally, Petitioner does not allege any basis for a finding that the
statute of limitations should be excused because he is actually

innocent.

    Petitioner filed his habeas corpus petition sixteen years after his
convictions became final. The Court finds no basis for equitable

tolling of the limitations period and Petitioner makes no tenable

claim of actual innocence.

    III. Conclusion

    Accordingly,

    IT IS ORDERED that Respondent’s Motion for Dismissal of
Petition for Writ of Habeas Corpus (Dkt. 10) is GRANTED.

    IT IS FURTHER ORDERED that the habeas corpus petition

(Dkt. 1) is DISMISSED WITH PREJUDICE as untimely.



                                    5
 
    IT IS FURTHER ORDERED that a certificate of appealability is

DENIED because reasonable jurists would not find it debatable

whether the Court’s procedural ruling is correct. Slack v. McDaniel,

529 U.S. 473, 484 (2000).

    IT IS FURTHER ORDERED that Petitioner may proceed in

forma pauperis on appeal because an appeal may be taken in good

faith. 28 U.S.C. § 1915(a)(3).



      SO ORDERED.

                   /s/Terrence G. Berg
                   TERRENCE G. BERG
                   UNITED STATES DISTRICT JUDGE
Dated: March 19, 2019




                      Certificate of Service

      I hereby certify that this Order was electronically submitted
on March 19, 2019, using the CM/ECF system, which will send
notification to all parties, and unrepresented parties were served
via postal mail.

                                       s/A. Chubb
                                       Case Manager




                                 6
 
